Exhibit 10.9

FOURTH AMENDED AND RESTATED PROMISSORY NOTE

 

$500,000.00    July 30, 2010

 

1. COVENANT TO PAY.

1.1. Promise to Pay. FOR VALUE RECEIVED, PLAINSCAPITAL CORPORATION, a Texas
corporation (herein called “Maker”, whether one or more), promises to pay to the
order of JPMORGAN CHASE BANK, NA, a national banking association [successor by
merger to Bank One, NA (Illinois)] with its main office in Chicago, Illinois and
with a banking office located at 420 Throckmorton Street, Suite 400, Fort Worth,
Texas 76102 [herein, together with all subsequent holders of this Fourth Amended
and Restated Promissory Note (this “Note”), called “Payee”], on or before the
Maturity Date (as defined below), as hereinafter provided, the principal sum of
FIVE HUNDRED THOUSAND AND NO/100 DOLLARS ($500,000.00), or so much thereof as
may actually be outstanding hereunder, together with interest on the unpaid
principal balance from time to time outstanding at the rate herein specified and
otherwise in strict accordance with the terms and provisions hereof.

 

2. INTEREST RATE COMPUTATION.

2.1. Interest Rate. Except as otherwise provided herein, interest on the
principal balance of this Note outstanding from time to time shall accrue at the
lesser of (a) the Applicable Rate (as defined herein) or (b) the Maximum Lawful
Rate (as defined herein).

2.2. Default Rate. Upon the occurrence of an Event of Default hereunder, at the
option of the Payee, the principal balance of this Note then outstanding shall
bear interest for the period beginning with the date of the occurrence of such
Event of Default at the Default Rate (as defined herein).

2.3. Definitions. As used in this Note and the Loan Documents (as defined
herein), the following terms shall have the respective meanings indicated below:

“Adjusted CB Floating Rate” means the sum of (i) the CB Floating Rate, plus
(ii) one-quarter of one percent per annum (0.25%).

“Adjusted One Month LIBOR Rate” means the sum of (i) two and one-half percent
(2.50%) per annum plus (ii) the quotient of (a) the interest rate determined by
the Payee by reference to the Page to be the rate at approximately 11:00 a.m.
London time, on such date or, if such date is not a Business Day, on the
immediately preceding Business Day for dollar deposits with a maturity equal to
one (1) month, divided by (b) one minus the Reserve Requirement (expressed as a
decimal) applicable to dollar deposits in the London interbank market with a
maturity equal to one (1) month.

“Applicable Rate” shall mean, at any time, and as applicable to all or a portion
of the principal balance hereof, the rate of interest per annum equal to the
Adjusted CB Floating Rate in effect from day to day; provided, however, subject
to the limitations stated herein, Maker may elect in accordance with the
procedures set forth below to have interest accrue and be paid on all or a
portion of the outstanding principal balance hereof at a rate per annum equal to
the LIBOR Adjusted Rate (as defined below).

 

Fourth Amended and Restated Promissory Note   1   DALLAS\417996    



--------------------------------------------------------------------------------

“Business Day” means (i) with respect to the Adjusted One Month LIBOR Rate and
any borrowing, payment or rate selection of the LIBOR Adjusted Rate, a day
(other than a Saturday or Sunday) on which banks generally are open in Texas
and/or New York for the conduct of substantially all of their commercial lending
activities and on which dealings in United States dollars are carried on in the
London interbank market and (ii) for all other purposes, a day other than a
Saturday, Sunday or any other day on which national banking associations are
authorized to be closed.

“CB Floating Rate” means the Prime Rate; provided that the CB Floating Rate
shall, on any day, not be less than the Adjusted One Month LIBOR Rate. The CB
Floating Rate is a variable rate and any change in the CB Floating Rate due to
any change in the Prime Rate or the Adjusted One Month LIBOR Rate is effective
from and including the effective date of such change in the Prime Rate or the
Adjusted One Month LIBOR Rate, respectively.

“Charges” shall have the meaning specified in Section 5.4 hereof.

“Default Rate” shall mean the interest rate equal to the lesser of (i) the CB
Floating Rate plus three percent (3%), and (ii) the Maximum Lawful Rate.

“Event of Default” shall have the meaning specified in Section 4.1 hereof.

“LIBOR Adjusted Rate” shall mean the LIBOR Rate, plus two and three-quarters
percent (2.75%) per annum.

“LIBOR Increment” shall mean the portion of the outstanding principal balance
hereof specified by Maker to Payee in accordance herewith to accrue interest at
the LIBOR Adjusted Rate effective as of the applicable LIBOR Period Commencement
Date; provided, however, in no event shall any such LIBOR Increment be less than
Five Hundred Thousand and No/100 Dollars ($500,000.00).

“LIBOR Period” shall mean a period of ninety (90) days from the LIBOR Period
Commencement Date. Notwithstanding the foregoing, in no event shall any LIBOR
Period extend beyond the Maturity Date.

“LIBOR Period Commencement Date” shall mean the proposed commencement of the
applicable LIBOR Period.

“LIBOR Rate” shall mean, with respect to a LIBOR Increment, the rate of interest
per annum equal to the interest settlement rate for U.S. Dollars as published by
the British Bankers Association as of 11:00 a.m. London Time two Business Days
before the first day of such LIBOR Period, for the approximate principal amount
of the applicable LIBOR Increment, and for a period comparable to the applicable
LIBOR Period. If no such rate is published by the British Bankers Association,
then the comparable LIBOR or Eurodollar rate published in The Wall Street
Journal shall be utilized and if such rate is not available then no LIBOR
Adjusted Rate may be elected pursuant to this Note.

“Loan Agreement” shall mean that certain Loan Agreement, dated as of October 27,
2004, by between Payee, as lender, and Maker, as borrower, as the same may have
been amended, modified or restated from time to time.

“Loan Documents” shall have the meaning specified in Section 5.1 hereof.

 

Fourth Amended and Restated Promissory Note   2   DALLAS\417996    



--------------------------------------------------------------------------------

“Maturity Date” shall mean the date on which this Note matures, whether by
acceleration, lapse of time or otherwise; provided, that such date shall be
October 27, 2015, unless earlier accelerated as permitted herein, in the Loan
Agreement or in any other Loan Document.

“Maximum Lawful Rate” shall have the meaning specified in Section 5.4 hereof.

“Page” means Reuters Screen LIBOR01, formerly known as Page 3750 of the
Moneyline Telerate Service (together with any successor or substitute, the
“Service”) or any successor or substitute page of the Service providing rate
quotations comparable to those currently provided on such page of the Service,
as determined by the Payee from time to time for purposes of providing
quotations of interest rates applicable to dollar deposits in the London
interbank market.

“Prime Rate” means the rate of interest per annum announced from time to time by
the Payee as its prime rate. The Prime Rate is a variable rate and each change
in the Prime Rate is effective from and including the date the change is
announced as being effective. THE PRIME RATE IS A REFERENCE RATE AND MAY NOT BE
THE PAYEE’S LOWEST RATE.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Reserve Requirement” means the maximum aggregate reserve requirement (including
all basic, supplemental, marginal and other reserves) which is imposed under
Regulation D.

All other capitalized terms used herein and not otherwise defined shall have the
meaning given such terms in the Loan Agreement.

2.3. Interest Limitation Recoupment. Notwithstanding anything in this Note to
the contrary, if at any time (i) interest at the Applicable Rate, and (ii) the
Charges computed over the full term of this Note, exceed the Maximum Lawful
Rate, then the rate of interest payable hereunder, together with all Charges,
shall be limited to the Maximum Lawful Rate; provided, however, that any
subsequent reduction in the Applicable Rate shall not cause a reduction of the
rate of interest payable hereunder below the Maximum Lawful Rate until the total
amount of interest earned hereunder, together with all Charges, equals the total
amount of interest which would have accrued at the Applicable Rate if such
interest rate had at all times been in effect. Changes in the Applicable Rate
resulting from a change in the Prime Rate shall be subject to the provisions of
this paragraph.

2.4. Computation Period. Interest on the indebtedness evidenced by this Note
shall be computed on the basis of a 360-day year and shall accrue on the actual
number of days any principal balance hereof is outstanding.

2.5. LIBOR Election. If Maker elects to have the LIBOR Adjusted Rate apply, it
shall advise Payee in writing by delivery to Payee of the LIBOR Election Notice
attached hereto as Exhibit “A”, of its election and the LIBOR Period and LIBOR
Increment for which Maker desires said rate to apply not later than 10:00 a.m.,
Central Standard Time or Central Daylight Time (as applicable), two (2) Business
Days prior to the LIBOR Period Commencement Date. Any such election may be made
only while no Event of Default is in existence. After Maker has designated a
LIBOR Increment to which the LIBOR Adjusted Rate shall apply, such rate shall
apply to the LIBOR Increment for the duration of the LIBOR Period. If Maker
elects the LIBOR Adjusted Rate, but the applicable LIBOR Period will

 

Fourth Amended and Restated Promissory Note   3   DALLAS\417996    



--------------------------------------------------------------------------------

commence on a date which is not a Business Day, such LIBOR Period shall be
deemed to commence on the next Business Day after it would otherwise commence,
and any interest which accrues hereunder in the interim shall accrue at the
Applicable Rate. At any one time during the term hereof, no more than five
(5) LIBOR Increments may be outstanding under this Note.

2.5.1 Failure of Election. Notwithstanding anything herein to the contrary, if
the Maker elects the LIBOR Adjusted Rate to apply, but Payee would be unable for
any reason to obtain funds or a quote for funds in accordance with the terms of
this Note in the amount of the LIBOR Increment elected for the applicable LIBOR
Period and LIBOR Period Commencement Date elected, interest on the outstanding
principal balance of this Note shall accrue at the CB Floating Rate unless and
until an election, in accordance with the provisions hereof, of a new LIBOR
Adjusted Rate, LIBOR Increment, LIBOR Period and LIBOR Period Commencement Date
is made by Maker, and Payee is then able to obtain such funds or a quote for
funds in accordance with the terms of this Note. In the absence of an effective
election by Maker of the LIBOR Adjusted Rate in accordance with the above
procedures prior to the expiration of the then current LIBOR Period with respect
to any LIBOR Increment, interest on such LIBOR Increment shall accrue at the CB
Floating Rate, effective immediately upon the expiration of such LIBOR Period.

2.5.2 Illegality. Notwithstanding any other provision of this Note to the
contrary, if it becomes unlawful for Payee to honor its obligation to allow all
or a portion of the outstanding principal balance hereof to accrue interest
based on the LIBOR Rate, then Payee shall promptly notify Maker thereof and
Payee’s obligation to allow interest to accrue based on the LIBOR Rate shall be
suspended until such time as Payee may again allow interest to accrue based upon
the LIBOR Rate. If the obligation of Payee to allow interest to accrue based
upon the LIBOR Rate is so suspended, all indebtedness evidenced hereby then
accruing interest based upon the LIBOR Rate shall automatically convert to
interest based on the CB Floating Rate on the last days(s) of the then current
LIBOR Period(s) for such indebtedness or on such earlier date as Payee may
specify to Maker.

 

3. PAYMENTS.

3.1. Payment Schedule. Interest, calculated on a daily basis, shall be payable
quarterly in arrears on the first day of each December, March, June and
September, commencing on September 1, 2010, and continuing on the first day of
each successive December, March, June and September thereafter until the
Maturity Date, at which time all accrued and unpaid interest hereon shall be due
and payable in full. Commencing on September 1, 2011, and continuing on the
first day of each successive December, March, June and September thereafter
until the Maturity Date, in addition to and not in lieu of each interest
installment due hereunder, principal shall be due and payable in quarterly
installments of $25,000.00 each. The aggregate outstanding principal balance
under the Note plus all accrued but unpaid interest thereon shall be due and
payable in full on the Maturity Date.

3.2. Application. All payments on this Note shall, prior to an Event of Default,
be applied in the following order: (i) the payment of accrued but unpaid
interest hereon, (ii) the payment or reimbursement of any expenses, costs or
obligations (other than the principal hereof and interest hereon) for which
Maker shall be obligated or Payee entitled pursuant to the provisions hereof or
of the other Loan Documents, and (iii) the payment of all or any portion of the
principal balance then outstanding hereunder, in either the direct, or inverse,
order of maturity. After an Event of Default, all payments on the Note shall, at
the sole option of Payee, be applied from time to time and in any order, to the
foregoing items.

 

Fourth Amended and Restated Promissory Note   4   DALLAS\417996    



--------------------------------------------------------------------------------

3.3. Place. All payments hereunder shall be made to Payee at JP MORGAN CHASE
BANK, N.A., 10 South Dearborn Street, MC: IL1-1235, Chicago, Illinois
60603-2003, or as Payee may from time to time designate in writing to Maker.

3.4. Business Days. If any payment of principal or interest on this Note shall
become due and payable on a Saturday, Sunday or any other day on which Payee is
not open for normal business, such payment shall be made on the next succeeding
business day of Payee. Any such extension of time for payment shall be included
in computing interest which has accrued and shall be payable in connection with
such payment.

3.5. Legal Tender. All amounts payable hereunder are payable in lawful money or
legal tender of the United States of America.

3.6. Prepayments. Maker shall not have the right to prepay the Loan in part or
in whole except as provided in Section 2.1 of the Loan Agreement and,
thereafter, as follows:

3.6.1 Maker shall have the right prior to the Maturity Date, upon ten (10) days’
prior written notice and upon receipt of any required regulatory approval, to
prepay all or any portion (except any portion constituting a LIBOR Increment
during its applicable LIBOR Period) of the principal balance owing hereunder
from time to time; provided, however, that (a) if such prepayment is only a
partial payment of the then outstanding principal balance hereof, such
prepayment shall be accompanied by the payment of all accrued but unpaid
interest on the portion of the outstanding principal balance of the Note being
so paid through the date the prepayment is made, and (b) for same day credit all
monies shall be received at Payee’s office as specified in Section 3.3 hereof on
or before 12:00 noon, Central Standard Time or Central Daylight Time (as
applicable). All monies received after this time shall be deemed received on the
following day and shall continue to accrue interest at the Applicable Rate to
the date funds are deemed received.

3.6.2 Maker shall have the right to prepay any LIBOR Increment only upon payment
to Payee, at the time of such prepayment, of an amount equal to all costs, fees
and penalties which would be incurred in the breaking of a LIBOR contract
(whether then actually in existence or a hypothetical contract similar to the
typical LIBOR contracts then in existence) by Payee in connection with such
prepayment, such amounts to include that sum which is equal to the excess of
(i) the interest that would have been payable by Maker for such LIBOR Increment
for the remainder of the applicable LIBOR Period at the applicable LIBOR Rate
had such prepayment not been made by Maker, over (ii) the interest to be earned
on sums equal to the amount of such LIBOR Increment for the remainder of the
applicable LIBOR Period as invested by Payee in an interest bearing obligation
of Payee’s selection, in its sole and absolute discretion. In addition, in any
such event, the provisions of the immediately preceding sentence (relating to
the obligation of Maker to pay to Payee certain amounts in the event of the
prepayment of a LIBOR Increment prior to the last day of the applicable LIBOR
Period) shall apply with respect to any LIBOR Increment prepaid by Maker prior
to the last day of the applicable LIBOR Period as a result of the acceleration
by Payee of the outstanding principal balance hereof

3.7. Late Charge. In addition to the payments otherwise specified herein,
subject to the provisions of Section 5.4 hereof, if Maker fails, refuses or
neglects to pay, in full, any installment or portion of the indebtedness
evidenced hereby, within ten (10) days after same shall be due and payable, then
Maker shall be obligated to pay to Payee a late charge equal to five percent
(5%) of the amount of such delinquent payment to compensate Payee for Maker’s
default and the additional costs and administrative efforts required by reason
of such default; provided, however, Payee will apply any late charge fee
collected from Maker to the amount of interest charged at the Default Rate which
covers the period for which such late charge was collected.

 

Fourth Amended and Restated Promissory Note   5   DALLAS\417996    



--------------------------------------------------------------------------------

4. DEFAULT AND REMEDIES.

4.1. Default. An Event of Default shall occur hereunder if (i) Maker shall fail,
refuse or neglect to pay, in full, any installment or portion of the
indebtedness evidenced hereby, within ten (10) days after the same shall become
due and payable, whether at the due date thereof as stipulated herein, or upon
acceleration (but without any grace period), or (ii) an Event of Default (as
defined and used in any of the other Loan Documents) shall occur under any of
the other Loan Documents.

4.2. Remedies. If an Event of Default shall occur under this Note, then Payee
may, at its option, without notice or demand, declare the unpaid principal
balance of, and the accrued but unpaid interest on, this Note immediately due
and payable, foreclose all liens and security interests securing payment hereof,
pursue any and all other rights, remedies and recourses available to Payee or
pursue any combination of the foregoing. All remedies hereunder, under the Loan
Documents and at law or in equity shall be cumulative.

4.3. Waiver. Except as specifically provided in the Loan Documents, Maker and
any endorsers or guarantors hereof severally waive presentment and demand for
payment, notice of intent to accelerate maturity, notice of acceleration of
maturity, protest and notice of protest and nonpayment, bringing of suit and
diligence in taking any action to collect any sums owing hereunder or in
proceeding against any of the rights and collateral securing payment hereof.
Maker and any endorsers or guarantors hereof agree (i) that the time for any
payments hereunder may be extended from time to time without notice and consent,
(ii) to the acceptance of further collateral, and/or (iii) the release of any
existing collateral for the payment of this Note, all without in any manner
affecting their liability under or with respect to this Note. No extension of
time for the payment of this Note or any installment hereof shall affect the
liability of Maker under this Note or any endorser or guarantor hereof even
though the Maker or such endorser or guarantor is not a party to such agreement.

4.4. No Waiver. Failure of Payee to exercise any of the options granted herein
to Payee upon the happening of one or more of the events giving rise to such
options shall not constitute a waiver of the right to exercise the same or any
other option at any subsequent time in respect to the same or any other event.
The acceptance by Payee of any payment hereunder that is less than payment in
full of all amounts due and payable at the time of such payment shall not
constitute a waiver of the right to exercise any of the options granted herein
to Payee at that time or at any subsequent time or nullify any prior exercise of
any such option without the express written acknowledgment of the Payee.

4.5. Collection Costs. Maker agrees to pay all reasonable costs of collection
hereof when incurred, including reasonable attorneys’ fees, whether or not any
legal action shall be instituted to enforce this Note.

 

5. MISCELLANEOUS.

5.1. Loan Documents. This Note is issued pursuant to the Loan Agreement, and is
the note defined therein as the “Note”. This Note is secured, inter alia, by a
Pledge and Security Agreement (the “Security Agreement”) dated as of
December 19, 2007, executed by Maker in favor of Payee covering certain
collateral, as more particularly described therein (this Note, the Loan
Agreement and Security Agreement, and all the other documents evidencing,
securing or pertaining to the transaction in which the indebtedness evidenced
hereby was incurred are, collectively, referred to as the “Loan Documents”).

 

Fourth Amended and Restated Promissory Note   6   DALLAS\417996    



--------------------------------------------------------------------------------

5.2. Notices. All notices, requests, demands or other communications required or
permitted to be given pursuant to this Agreement shall be in writing and given
by (i) personal delivery, (ii) expedited delivery service with proof of
delivery, or (iii) United States mail, postage prepaid, registered or certified
mail, return receipt requested, sent to the intended addressee at the address
set forth below or to such different address as the addressee shall have
designated by written notice sent pursuant to the terms hereof and shall be
deemed to have been received either, in the case of personal delivery, at the
time of personal delivery, in the case of expedited delivery service, as of the
date of first attempted delivery at the address and in the manner provided
herein, or in the case of mail, upon deposit in a depository receptacle under
the care and custody of the United States Postal Service. Either party shall
have the right to change its address for notice hereunder to any other location
within the continental United States by notice to the other party of such new
address at least thirty (30) days prior to the effective date of such new
address. For purposes of such notices, the addresses of the parties shall be as
follows:

 

Payee:    If intended for Payee and to be delivered in person, to:    JPMORGAN
CHASE BANK, NA    420 Throckmorton Street, Suite 400    Fort Worth, Texas 76102
   Attn.:    James W. Aldridge    If intended for Payee and to be delivered by
mail, to:    JPMORGAN CHASE BANK, NA    Mail Code TX1-1275    P.O. Box 2050   
Fort Worth, Texas 76113-2050    Attn:    James W. Aldridge Maker:   
PLAINSCAPITAL CORPORATION    2323 Victory Avenue, Suite 1400    Dallas, Texas
75219    Attn:    Jeff Isom

5.3. Governing Law. THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF TEXAS AND THE APPLICABLE LAWS OF THE UNITED STATES
OF AMERICA. THIS NOTE IS PERFORMABLE IN TARRANT COUNTY, TEXAS. Any action or
proceeding under or in connection with this Note against Maker or any other
party ever liable for payment of any sums of money payable on this Note may be
brought in any state court located in Fort Worth, Tarrant County, Texas, or any
federal court in Tarrant County, Texas. Maker and each such other party hereby
irrevocably (i) submits to the nonexclusive jurisdiction of such courts, and
(ii) waives any objection it may now or hereafter have as to the venue of any
such action or proceeding brought in such court or that such court is an
inconvenient forum.

5.4. Interest Limitation. It is expressly stipulated and agreed to be the intent
of Maker and Payee at all times to comply with the applicable Texas law
governing the maximum rate or amount of interest payable on this Note or the
indebtedness (“Indebtedness”) evidenced hereby or evidenced or secured by the
other Loan Documents (or applicable United States Federal law to the extent that
it permits Payee to contract for, charge, take, reserve or receive a greater
amount of interest than under Texas law). If the applicable law is ever
judicially interpreted so as to render usurious any amount called for under this
Note or under any of the other Loan Documents, or contracted for, charged,
taken, reserved or received with respect to the Indebtedness, or Payee’s
exercise of the option to accelerate the maturity of

 

Fourth Amended and Restated Promissory Note   7   DALLAS\417996    



--------------------------------------------------------------------------------

this Note, or any prepayment by Maker results in Maker having paid or Payee
having received any interest in excess of that permitted by applicable law, then
it is Maker’s and Payee’s express intent that all excess amounts theretofore
collected by Payee be credited on the principal balance of this Note and all
other Indebtedness (or, if this Note and all other Indebtedness have been or
would thereby be paid in full, refunded to Maker), and the provisions of this
Note and the other Loan Documents immediately be deemed reformed and the amounts
thereafter collectible hereunder and thereunder reduced, without the necessity
of the execution of any new document, so as to comply with the applicable law,
but so as to permit the recovery of the fullest amount otherwise called for
hereunder and thereunder; provided, however, if this Note has been paid in full
before the end of the stated term of this Note, then Maker and Payee agree that
Payee shall, with reasonable promptness after Payee discovers or is advised by
Maker that interest was received in an amount in excess of the Maximum Lawful
Rate, either refund such excess interest to Maker or credit such excess interest
against any other Indebtedness then owing by Maker to Payee. Maker hereby agrees
that as a condition precedent to any claim seeking usury penalties against
Payee, that Maker will provide written notice to Payee, advising Payee in
reasonable detail of the nature and amount of the violation, and Payee shall
have sixty (60) days after receipt of such notice in which to correct such usury
violation, if any, by either refunding such excess interest to Maker or
crediting such excess interest against any other indebtedness then owing by
Maker to Payee. All sums contracted for, charged or received by Payee for the
use, forbearance or detention of the Indebtedness shall, to the extent permitted
by applicable law, be amortized or spread, using the actuarial method,
throughout the stated term of the Indebtedness until payment in full so that the
rate or amount of interest on account of the Indebtedness does not exceed the
Maximum Lawful Rate from time to time in effect and applicable to the
Indebtedness for so long as debt is outstanding. In no event shall the
provisions of Chapter 346 of the Texas Finance Code (which regulates certain
revolving credit loan accounts and revolving triparty accounts) apply to the
Indebtedness. Notwithstanding anything to the contrary contained herein or in
any of the other Loan Documents, it is not the intention of Payee to accelerate
the maturity of any interest that has not accrued at the time of such
acceleration or to collect unearned interest at the time of such acceleration.
As used herein, the term “Maximum Lawful Rate” shall mean the maximum lawful
rate of interest which may be contracted for, charged, taken, received or
reserved by Payee in accordance with the applicable laws of the State of Texas
(or applicable United States Federal law to the extent that it permits Payee to
contract for, charge, take, receive or reserve a greater amount of interest than
under Texas law), taking into account all Charges (as herein defined) made in
connection with the transaction evidenced by this Note and the other Loan
Documents. As used herein, the term “Charges” shall mean all fees and charges,
if any, contracted for, charged, received, taken or reserved by Payee in
connection with the transactions relating to this Note and the other Loan
Documents or the Indebtedness, which are treated as interest under applicable
law. To the extent that Payee is relying on the Texas Finance Code to determine
the Maximum Lawful Rate payable on the Indebtedness, Payee will utilize the
“weekly ceiling” specified in Chapter 303 as the applicable ceiling, after
taking into consideration all sums paid or agreed to be paid to Payee outside
the provisions of this Note for the use, forbearance or detention of the
Indebtedness. To the extent United States federal law permits Payee to contract
for, charge or receive a greater amount of interest, Payee will rely on United
States federal law instead of the Texas Finance Code, for the purpose of
determining the Maximum Lawful Rate. Additionally, to the extent permitted by
applicable law now or hereinafter in effect, Payee may, at its option and from
time to time, implement any other method of computing the Maximum Lawful Rate
under the Texas Finance Code as supplemented by the Texas Credit Code, as
amended, or under other applicable law by giving notice, if required, to Maker
as provided by applicable law now or hereafter in effect. Maker and Payee hereby
agree that any and all suits alleging the contracting for, charging or receiving
of usurious interest shall lie in Tarrant County, Texas, and each irrevocably
waive the right to venue in any other county.

5.5. Captions. The article and section headings used in this Note are for
convenience of reference only and shall not affect, alter or define the meaning
or interpretation of the text of any article or section contained in this Note.

 

Fourth Amended and Restated Promissory Note   8   DALLAS\417996    



--------------------------------------------------------------------------------

5.6. Joint and Several Liability. If this Note is executed by more than one
party, each such party shall be jointly and severally liable for the obligations
of Maker under this Note. If Maker is a partnership, each general partner of
Maker shall be jointly and severally liable hereunder. and each such general
partner hereby waives any requirement of law that in the event of a default
hereunder Payee exhaust any assets of Maker before proceedings against such
general partner’s assets.

5.7 AMENDMENT AND RESTATEMENT. THIS NOTE IS A RENEWAL, AS WELL AS AN AMENDMENT
AND RESTATEMENT IN ITS ENTIRETY, BUT NOT AN EXTINGUISHMENT, OF THAT CERTAIN
THIRD AMENDED AND RESTATED PROMISSORY NOTE DATED AS JUNE 19, 2009, IN THE
MAXIMUM PRINCIPAL AMOUNT OF $500,000.00 EXECUTED BY BORROWER AND PAYABLE TO
LENDER’ PREDECESSOR.

5.8. NO ORAL AGREEMENTS. THIS NOTE AND ALL THE OTHER LOAN DOCUMENTS EMBODY THE
FINAL, ENTIRE AGREEMENT OF MAKER AND PAYEE AND SUPERSEDE ANY AND ALL PRIOR
COMMITMENTS, AGREEMENTS, REPRESENTATIONS AND UNDERSTANDINGS, WHETHER WRITTEN OR
ORAL, RELATING TO THE SUBJECT MATTER HEREOF AND THEREOF AND MAY NOT BE
CONTRADICTED OR VARIED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT ORAL
AGREEMENTS OR DISCUSSIONS OF MAKER AND PAYEE. THERE ARE NO ORAL AGREEMENTS
BETWEEN MAKER AND PAYEE. The provisions of this Note and the Loan Documents may
be amended or revised only by an instrument in writing signed by the Maker and
Payee.

 

Fourth Amended and Restated Promissory Note   9   DALLAS\417996    



--------------------------------------------------------------------------------

EXECUTED as of the date and year first above written.

 

MAKER:

PLAINSCAPITAL CORPORATION,

a Texas corporation

By:  

/s/ Jeff Isom

Name:   Jeff Isom Title:   Executive Vice President and Chief Accounting Officer

 

Fourth Amended and Restated Promissory Note   10   DALLAS\417996    



--------------------------------------------------------------------------------

EXHIBIT A

NOTICE OF LIBOR FUNDING ELECTION

JP Morgan Chase Bank, N.A.

10 South Dearborn Street

MC: IL1-1235

Chicago, Illinoi 60603-2003

Attn.: Timothy Johnson

Date:                                 , 200    

Gentlemen:

Reference is made to the Fourth Amended and Restated Promissory Note dated as of
July         , 2010 (the “Note”). The undersigned hereby give notice pursuant to
Section 2.5 of the Note of its desire for a LIBOR FUNDING ELECTION of a portion
of the proceeds of the loan evidenced by the Note.

The following are the details of the LIBOR funding election to be set up as of
the commencement date specified below:

 

1.    The LIBOR funding commencement date is:  

 

2.    The LIBOR funding period expires:  

 

3.    The LIBOR funding principal amount is:  

 

4.    The LIBOR funding rate is LIBOR plus 2.75%, or  

 

   The sources for the above LIBOR are as follows (choose as appropriate):   
Promissory Note Outstanding Balance:  

 

  

Advance Request Dated                 

 

 

  

Current LIBOR maturing:

 

 

  

Current LIBOR maturing:

 

 

  

Total:

 

 

     The next LIBOR FUNDING ELECTION NOTIFICATION date is
                                        .

The undersigned represents and warrants that the LIBOR Funding Election
requested hereby complies with the requirements of Section 2.5 of the Note.

 

MAKER:

PLAINSCAPITAL CORPORATION,

a Texas corporation

By:                                                                       
                          Name:                             
                                                             
Title:                                                                      
                      

 

Fourth Amended and Restated Promissory Note   11   DALLAS\417996    